Order entered June 3, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00566-CV

JANE MCCURLEY BACKES D/B/A BACKES QUARTER HORSES, ET AL., Appellants

                                               V.

                             KAREN MISKO, ET AL., Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-01844-2013

                                           ORDER
       Before the Court is appellant Tracy Johns’s June 3, 2014 amended motion for an

extension of time to file a brief. The motion recites that appellant Jane McCurley Backes d/b/a

Backes Quarter Horses joins the motion. We GRANT the amended motion. Appellants shall

file their respective briefs on or before July 9, 2014. We caution appellants that no further

extension of time will be granted in this accelerated appeal absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE